Name: Commission Regulation (EEC) No 50/82 of 11 January 1982 amending Regulation (EEC) No 2901/81 in respect of application of monetary compensatory amounts on import of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/8 Official Journal of the European Communities 12. 1 . 82 COMMISSION REGULATION (EEC) No 50/82 of 11 January 1982 amending Regulation (EEC) No 2901/81 in respect of application of monetary compensatory amounts on import of certain cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation of the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 3661 /81 of 15 December 1981 on interim measures concerning application of the arrangements with Austria and Finland concerning cheese (3), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 / 81 (*), as last amended by Regulation (EEC) No 3467/81 (*) ; 1 . In the table in Annex I, part 5, to Regulation (EEC) No 2901 /81 , the figure '( 16)' is hereby added provisionally in the 'Notes' column for products within subheading 04.04 A I and the figure '( l7)' is hereby added provisionally in the 'Notes' column for products within subheading 04.04 D I of the Common Customs Tariff. 2 . The following footnotes are hereby added after footnote (15) in Annex I, part 5 , to Regulation (EEC) No 2901 /81 : '( 16) The amount applicable on import of these products originating in Austria and Finland pursuant to Regulation (EEC) No 3700/81 shall be equal to the amount applicable to products within subheading 04.04 A II . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within sub ­ heading 04.04 A I shall be that applicable to products within subheading 04.04 A II . ( 17) The amount applicable on import of these products from Austria and Finland pursuant to Regulation (EEC) No 3700/81 shall be equal to the amount applicable to products within subheading 04.04 D II a) 1 . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within sub ­ heading 04.04 D I shall be that applicable to products within subheading 04.04 D II .' Whereas, pursuant to Commission Regulation (EEC) No 3700/81 of 23 December 1981 laying down detailed interim rules for the application of the cheese Agreements with Austria and Finland (6), Emmental , Gruyere, Sbrinz and Bergkase theeses within subhead ­ ings 04.04 A I and 04.04 A II are subject to the same levy regardless of their free-at-frontier value ; whereas the situation is the same for processed cheeses, in the blending of which only Emmental, Gruyere and Appenzell have been used and which may contain , as an addition , Glarus herb cheese, within subheadings 04.04 D I and 04.04 D II a) 1 of the Common Customs Tariff ; whereas it is necessary to apply provi ­ sionally in respect of such imports the same rates of compensatory amount as those laid down for products within subheadings 04.04 A II or 04.04 D II a) 1 respectively in order to take account of the monetary situation in the Member States of import ; Article 2 (') OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 362, 17 . 12. 1981 , p . 2 . (3) OJ No L 366, 22 . 12 . 1981 , p . 5 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, at the request of the interested party, with effect from 1 January 1982. (4) OJ No L 288 , 8 . 10 . 1981 , p . 1 . O OJ No L 350 , 7. 12 . 1981 , p . 1 . (6) OJ No L 369 , 24 . 12 . 1981 , p . 33 . 12. 1 . 82 Official Journal of the European Communities No L 7/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1982. For the Commission Poul DALSAGER Member of the Commission